NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              JERICA S., Appellant,

                                         v.

          DEPARTMENT OF CHILD SAFETY, J.X., J.M., Appellees.

                               No. 1 CA-JV 19-0124
                                 FILED 12-19-2019



            Appeal from the Superior Court in Maricopa County
                              No. JD33545
                The Honorable Joseph C. Kreamer, Judge

                                   AFFIRMED


                                    COUNSEL

David W. Bell Attorney at Law, Higley
By David W. Bell
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Sandra L. Nahigian
Counsel for Appellee Department of Child Safety
                          JERICA S. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge David D. Weinzweig and Judge Maurice Portley joined.1


H O W E, Judge:

¶1           Jerica S. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her children. For the following reasons,
we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             Mother has four children; only the two youngest are subject
to the termination order on appeal. Mother had a sixteen-year history of
using methamphetamine and no stable housing or employment. In
December 2016, police arrested Mother after she drove while intoxicated in
a stolen vehicle with the children and then tried to purchase merchandise
with a stolen credit card. According to police, Mother still appeared
intoxicated during the arrest and behaved erratically. She admitted to
recently having used methamphetamine and marijuana. She also admitted
to past mental illness and suicidal ideations. The Department of Child
Safety took custody of her children and petitioned for dependency because
her arrest left the children without a legal caregiver. Later that month, the
juvenile court found the children dependent and set a case plan of family
reunification.

¶3            Mother was released soon after her arrest but continued
abusing substances. The Department referred her for substance-abuse
testing and treatment and also agreed to provide her with a psychological
evaluation and a parent aide once she demonstrated 30 days’ sobriety.
Mother tested positive for methamphetamine and cocaine at the outset of
the dependency. She again tested positive for methamphetamine in January
2017. Mother began using heroin a month later, while continuing to use
methamphetamine. She tested positive for methamphetamine once more in


1      The Honorable Maurice Portley, Retired Judge of the Arizona Court
of Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.



                                     2
                            JERICA S. v. DCS, et al.
                             Decision of the Court

October 2017. Mother attended some substance-abuse treatment programs
during the dependency but never completed them and always relapsed.
Furthermore, Mother continued her criminal conduct by stealing property
and credit cards and using the stolen credit cards to purchase goods.
Mother nevertheless consistently participated in visits.

¶4            In November 2017, Mother was jailed and eventually
sentenced to five years’ imprisonment. She communicated with the
children in jail through phone calls and sent them cards and letters. The
children also visited Mother in jail on a monthly basis from September 2018
through the termination hearing. According to Mother, she also
participated in several classes offered through the Maricopa County Jail
and the Arizona Department of Corrections. In September 2018, the
superior court changed the case plan to severance and adoption, and the
Department moved to terminate Mother’s parental rights under the length-
of-sentence and fifteen-month out-of-home placement grounds.

¶5            The juvenile court held a contested termination hearing in
February 2019 and later issued a ruling terminating Mother’s parental
rights on the grounds alleged. Mother timely appealed the order.

                                DISCUSSION

¶6            On appeal, Mother challenges only one of two statutory
grounds for termination in the superior court’s decision. She contests the
length-of-sentence ground, but not fifteen-month out-of-home placement
ground. The Department asserts that because Mother did not challenge the
court’s ruling under the fifteen-month out-of-home placement ground, she
has waived her challenge to the termination order on appeal.

¶7             The juvenile court must find “[e]vidence sufficient to justify
the termination of the parent-child relationship” under “any one of the”
statutory grounds enumerated under A.R.S. § 8–533(B). Accordingly, if a
parent fails to challenge a termination ground on appeal, the parent “has
abandoned and waived any contention that the court erred in granting
severance” under the unchallenged ground. Crystal E. v. Dep’t of Child
Safety, 241 Ariz. 576, 577 ¶ 5 (App. 2017); see also Michelle M. v. Dep’t of Child
Safety, 243 Ariz. 64, 66 ¶ 6 (App. 2017) (“Mother does not challenge the
finding that DCS proved both statutory grounds for severance, meaning
those issues are waived.”). Because Mother does not challenge the
termination order under the fifteen-month out-of-home placement ground,
we affirm based on that ground and need not address the
length-of-sentence ground.



                                        3
                          JERICA S. v. DCS, et al.
                           Decision of the Court

¶8            Mother also argues that because the juvenile court erred in its
analysis under the length-of-sentence termination ground, the court “was
therefore unable to make a proper decision regarding the children’s best
interests.” But Mother does not develop her argument. The record shows
that the court recognized the bond between Mother and the children and
the efforts Mother had made to maintain a relationship with them while
incarcerated. Despite this, the court also found that severance would benefit
the children and was in their best interests. The court found the children
were adoptable, and three potential adoptive placements existed at the time
of the termination hearing. The court further found that placement was
meeting the children’s needs, the children were happy and wished to be
adopted, and they would benefit from permanency. Reasonable evidence
in the record supports these findings.

                               CONCLUSION

¶9           For the foregoing reasons, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         4